Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.
Applicant alleges “Britt does not determine if a unique identifier of a user is associated with an electronic account, as generally recited by amended independent claims 1 and 11.”  Applicant then quotes sections of Britt and alleges “Britt assumes that a user account already exists before a user registers a piece of physical media.”  The claims also assume that an account exists, since, in order to determine if a user identifier is associated with the claimed electronic media account, the account must already exist.  Claim 1, for example, does not include any instance in which an account does not exist and is later created.  Therefore, Applicant’s argument against Britt having user accounts already in existence is moot, since it has nothing to do with the instant claims.  
Applicant continues by admitting that “Britt determines if submitted media identifiers are associated with an existing user account”.  This clearly discloses determining if the unique identifier of the user (e.g., since the user just purchased this 
Applicant then alleges “However, Britt has no mention of determining whether or not a unique identifier of a user is associated with an electronic account.”  To the contrary, “Britt determines if submitted media identifiers are associated with an existing user account”.  This clearly discloses determining if the unique identifier of the user (e.g., since the user just purchased this media item) is associated with the user’s existing account.  
Applicant then chains all arguments to the above argument by alleging “Applicant submits that since Britt does not disclose determining if a unique identifier of a user is associated with an electronic account, Britt does not disclose…”.  All such arguments are moot.  However, the Examiner will provide a response for clarity.  
Applicant alleges “there is no mention in Britt of pursuing separate branches of action based upon if a unique identifier is associated with an electronic account.  For instance, Britt glaringly omits a branch of action when a unique identifier is determined to not be associated with an electronic account.  Conversely, claims 1 and 11 clearly recite a branch of action when a unique identifier is determined to not be associated with an electronic account.”  Applicant provides no actual reason here.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Britt discloses the following when the unique identifier is not associated with the account:

Transmitting a cookie for storage on an electronic device of the user, the cookie comprising data verifying the purchase of the physical media, such that, upon subsequent association of the unique identifier with the electronic media account, access to the electronic media associated with the physical media item may be granted based at least in part upon the cookie (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; cookie including IDs, for example, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples, presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach 
Therefore, Britt clearly discloses this “branch of action”.  
Applicant alleges “Britt does not disclose transmitting a cookie for storage on an electronic device of the user for future access of electronic media after a subsequent association of the unique identifier with the electronic account, as generally recited by amended independent claims 1 and 11.  At most, Britt discloses that ‘a user ID may be stored in a cookie on [a] device…, so it may be submitted by a media application on the device to the system so that such submissions [of a code from a registered device] may be correlated to the user account.’”  This clearly shows transmission of the cookie for storage, since claim 1 is so broad as to include an unlimited number of processors and storage devices, any processor on the client device simply storing the data on a hard drive or the like discloses transmitting for storage, since it is transmitted over a bus, over heads of the HDD from a controller thereof, or the like.  Also, it is well-known to transmit cookies from servers to clients.  
Applicant then alleges “However, Britt is silent as to transmitting a cookie to an electronic device for future access of electronic media, nevertheless doing so after a subsequent association of the unique identifier with the electronic account, as generally recited by amended independent claims 1 and 11.”  Any subsequent association is explicitly subsequent and not part of the claims.  Therefore, Applicant’s allegations are moot as not directed to claimed subject matter.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “doing so after a subsequent association of the unique identifier with the electronic account”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It has already been shown above that Britt discloses transmitting a cookie to the client device.  
Furthermore, Purves explicitly discloses sending of the cookie to the user device, such as in paragraph 23, for example, stating “the merchant may recreate the cookie and send to the customer”.  
Applicant generally alleges that “For the reasons discussed above … Britt fails to determine if a unique identifier of a user is associated with an electronic account as taught by claims 1 and 11.  Furthermore, Applicant asserts that Talreja, Pejaver, or Purves, alone or in combination, also fail to disclose these features and the examiner has not established that they do.  Indeed, neither of Telreja, Pejaver, and Purves disclose determining if a unique identifier of a user is associated with an electronic account.”  To the contrary, Talreja was already cited as disclosing “Determining when the unique identifier is associated with an electronic media account” in Talreja’s disclosure of “authenticating user, finding account to associate content with, etc., as examples”.  Applicant has provided no argument against this.  Thus, such stands as fact with respect to the amended limitation “determining if the unique identifier is associated with an electronic media account”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,387,630. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent includes all claimed elements as well as additional and narrower elements.  
For example, claim 1 of the instant application is entirely within claim 12 of the patent.  The patent also includes additional subject matter.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit the additional subject matter of claim 1 of the patent based on the legal precedent that elimination of a step or an element and its function is obvious if the function is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include “identifying the electronic account as eligible for access to electronic media associated with the physical media item based upon the unique identifier being associated with the electronic media account”.  The application as originally filed does not have basis for this subject matter.  Claim 11 includes similar subject matter and is rejected for the same reasons.  All dependent claims are also rejected at least for the same reasons.  
Claim 1 has been amended to state “transmitting a cookie for storage on an electronic device of the user, the cookie comprising data verifying the purchase of the physical media, such that, upon subsequent association of the unique identifier with the electronic media account, access to the electronic media associated with the physical media item may be granted based at least in part upon the cookie”.  The application as originally filed does not have basis for this subject matter.  Claim 11 includes similar 
Claim 9 has been amended to state that “the verification message comprises a verification token that is printed on a receipt associated with the purchase of the physical media item.”  However, claim 1 already includes “sending a verification message”.  The application as originally filed does not include basis for sending a verification token that is printed on a receipt.  Claim 10 includes at least the same issue.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 has been amended to state that “the verification message comprises a verification token that is printed on a receipt associated with the purchase of the physical media item.”  However, claim 1 already includes “sending a verification message”.  The claim is indefinite, since it is unclear just how this token that is printed on a receipt may be sent (it is noted that the application as originally filed does not include any postal sending of anything, thus taking this interpretation off the table).  Claim 10 is rejected for at least the same reasons.  

Claim Rejections - 35 USC § 102 and/or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 11, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Britt (U.S. Patent Application Publication 2012/0311723) or, in the alternative, under 35 U.S.C. 103 as obvious over Britt in view of Talreja (U.S. Patent 8,612,298) and/or Pejaver (U.S. Patent Application Publication 2013/0016955) and/or Purves (U.S. Patent Application Publication 2015/0058162).

Britt discloses a system comprising:
One or more processors (Exemplary Citations: for example, Figures 1, 7, and associated figures; as well as all below citations); and
One or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform acts of (Exemplary Citations: for example, Figures 1, 7, and associated figures; as well as all below citations):
Receiving a unique identifier of a user, wherein the unique identifier is associated with a purchase of a physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; receiving a unique identifier, such as the identifier of the physical item unique to the media content, or the identifier of the physical item unique to that particular physical item, or the user identifier, as examples.  The user swipes the smartphone past the package in order to acquire an identifier therefrom.  Thus, the phone receives a unique identifier (e.g., identifier of the content, or this could be the user's account information or any other identifier of the user that the user enters) from a user (e.g., the user swipes the phone past the package being purchased) upon a purchase of a physical media item (e.g., package 104 being purchased).  Furthermore, Britt also shows that a confirmation message is sent to the clerk's device, such that the clerk can 
Determining if the unique identifier is associated with an electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; determining if the 
When the unique identifier is associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures):
Identifying the electronic media account as eligible for access to electronic media associated with the physical media item based upon the unique identifier being associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples); and
Sending a verification message, the verification message comprising an indication to provide access by the media account to the electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 
When the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures):
Transmitting a cookie for storage on an electronic device of the user, the cookie comprising data verifying the purchase of the physical media, such that, upon subsequent association of the unique identifier with the electronic media account, access to the electronic media associated with the physical media item may be granted based at least in part upon the cookie (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; cookie including IDs, for example, associating media with account, registering media to account, trading media between accounts, 
Talreja also discloses receiving a unique identifier of a user, wherein the unique identifier is associated with a purchase of a physical media item (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example);

When the unique identifier is associated with the electronic media account (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures):
Identifying the electronic media account as eligible for access to electronic media associated with the physical media item based upon the unique identifier being associated with the electronic media account (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; giving access to electronic version associated with user account, for example); and
Sending a verification message, the verification message comprising an indication to provide access by the media account to 
Pejaver also discloses when the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Paragraph 52 and associated figures):

Purves also discloses when the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Paragraphs 17-22, 31-33, 68, 69, 74 and associated figures):
Transmitting a cookie for storage on an electronic device of the user, the cookie comprising data verifying the purchase of the physical media, such that, upon subsequent association of the 
Regarding Claim 11,
Claim 11 is a method claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 6,

Transmitting the electronic media associated with the physical media item to the user for playback (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; streaming of the associated content, for example); and
Talreja discloses receiving a request to initiate playback of the electronic media associated with the physical media item (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; request to stream/download/access electronic copy, for example); and
Transmitting the electronic media associated with the physical media item to the user for playback (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 
Regarding Claim 16,
Claim 16 is a method claim that corresponds to system claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Britt, Talreja, Pejaver, and/or Purves discloses the system of claim 1, in addition, Britt discloses that the purchase of the physical media item occurs at a brick and mortar retail store (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; store, such as Best Buy, for example); and
Receiving the unique identifier from the user comprises receiving the unique identifier from the user via a computer system associated with the brick and mortar retail store (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; any computing device at a store, such as a clerk’s device or user’s phone, receiving the identifier(s) and confirming purchase of the physical item, for example).  
Regarding Claim 17,
Claim 17 is a method claim that corresponds to system claim 7 and is rejected for the same reasons.  

Britt, Talreja, Pejaver, and/or Purves discloses the system of claim 1, in addition, Talreja discloses that the purchase of the physical media item occurs via a website of an eCommerce retailer (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example); and
Receiving the unique identifier from the user comprises receiving the unique identifier from the user via the website of the eCommerce retailer (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example).  
Regarding Claim 18,

Regarding Claim 10,
Britt, Talreja, Pejaver, and/or Purves discloses the system of claim 1, in addition, Britt discloses that the verification message comprises a verification token that is inside a packaging of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; code inside packaging, for example).  
Regarding Claim 20,
Claim 20 is a method claim that is broader than system claim 10 and is rejected for the same reasons.  

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Britt or, in the alternative, under 35 U.S.C. 103 as obvious over Britt in view of Talreja and/or Pejaver and/or Purves and/or Milgramm (U.S. Patent Application Publication 2013/0247120).  
Regarding Claim 2,
Britt, Talreja, Pejaver, and/or Purves discloses the system of claim 1, in addition, Britt discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; 
Pejaver discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Paragraph 52 and associated figures; email, for example).  
Milgramm also discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; streaming notification being sent to cell phone via SMS or an email address, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the streaming notification techniques of Milgramm into the physical and network content system of Britt, Talreja, Pejaver, and/or Purves in order to allow the system to readily inform users when content is ready for streaming, such as new videos from a particular entity, thus allowing users to stay on top of streams that they may have access to, and/or to provide multiple communication routes, such that users can be contacted via SMS, email, apps, or websites, thereby ensuring that users will be promptly and properly informed regarding content they may wish to perceive.  
Regarding Claim 12,
Claim 12 is a method claim that corresponds to system claim 2 and is rejected for the same reasons.  

Britt, Talreja, Pejaver, Purves, and/or Milgramm discloses the system of claim 2, in addition, Britt, Talreja, Pejaver, Purves, and/or Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the telephone number (Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures); and
The verification message comprises a SMS message that provides a verification token that comprises an alphanumeric code or a numeric code (Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; and Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures).  
Regarding Claim 13,
Claim 13 is a method claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 4,

The verification message comprises a mobile device operating system notification that provides a verification token that comprises at least one of an alphanumeric code, a numeric code, an audio code, a visual code, or a tactile code (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures).  
Regarding Claim 14,
Claim 14 is a method claim that corresponds to system claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Britt, Talreja, Pejaver, Purves, and/or Milgramm discloses the system of claim 2, in addition, Britt, Talreja, Pejaver, Purves, and/or 
The verification message comprises an email (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Pejaver: Exemplary Citations: for example, Paragraph 52 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures); and
The verification token comprises at least one of an alphanumeric code, a numeric code, an audio code, a visual code, or a tactile code (Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; and Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures).  
Regarding Claim 15,


Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Britt in view of Spirer (U.S. Patent Application Publication 2014/0026048) or, in the alternative, Britt in view of Talreja and/or Pejaver and/or Purves further in view of Spirer.
Regarding Claim 9,
Britt, Talreja, Pejaver, and/or Purves does not explicitly disclose that the verification message comprises a verification token that is printed on a receipt associated with the purchase of the physical media item.  
Spirer, however, discloses that the verification message comprises a verification token that is printed on a receipt associated with the purchase of the physical media item (Exemplary Citations: for example, Paragraphs 97, 136, and associated figures; printed receipt with QR code, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the code printing and usage techniques of Spirer into the physical and network content system of Britt, Talreja, Pejaver, and/or Purves in order to allow the system to provide additional information in response to a purchase of a physical item, provide information prior to purchase of the physical item, and/or explicitly place a code/link/URL on a receipt for a purchase in order to give the 
Regarding Claim 19,
Claim 19 is a method claim that corresponds to system claim 9 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432